                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 17-21871-CIV-SIMONTON

JORGE MARQUEZ,

       Plaintiff,

v.

YMK HOSPITALITIES CO INC.,
YASMINE M. KOTB,

       Defendants.
                                         /

                          ORDER AWARDING PLAINTIFF COSTS
                            REQUESTED IN BILL OF COSTS

       This matter is before the Court upon the Bill of Costs submitted by Plaintiff’s

Counsel, Edilberto O. Marban, ECF No. [27]. The Defendants have not responded to the

Plaintiff’s submission and the time for doing so has elapsed. Pursuant to the consent of

the parties, the Honorable James Lawrence King, United States District Judge, has

referred this matter to the undersigned Magistrate Judge for all further proceedings in

the case, including trial and entry of a final judgment, ECF No. [10]. For the reasons

stated below, the undersigned awards the Plaintiff costs in the amount of $905.74 against

the Defendants.

       I.      BACKGROUND

       This action involves claims brought by Plaintiff Jorge Marquez against Defendants

YMK Hospitalities Co. Inc., and Yasmine M. Kotb, for violations of the Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq., (“FLSA”), and the Florida Constitution, Article 10

§ 24, ECF No. [1]. The matter was initially filed in state court and then removed to this

Court, ECF No. [1]. After attending a settlement conference and reaching a settlement,

the Parties submitted a confidential settlement agreement and general release to the

undersigned for review, and requested that the Court approve that settlement. On
November 6, 2017, the undersigned entered an Order Approving FLSA Settlement and

Dismissing Case pursuant to the Parties’ request, ECF No. [26]. The Plaintiff has now

filed his Bill of Costs seeking to recover costs expended in the prosecution of this

matter, ECF No. [27]. Relevant for the resolution of the Plaintiff’s Bill of Costs, the

Confidential Settlement Agreement provided, among other things, that the amount of

attorney’s fees and costs would be determined by negotiated resolution or court order.

        II.    BILL OF COSTS

        In the Bill of Costs, Plaintiff seeks to recover $415.04 in fees for the clerk, $80.00

for fees for service of summons and subpoena, $390.00 for compensation of interpreters,

and $20.70 for other costs, for a total of $905.74 in costs, ECF No. [27]. In support of his

request, Plaintiff Marquez has submitted receipts and invoices documenting those costs.

Specifically, Plaintiff has submitted an email receipt reflecting that the Plaintiff paid

$415.04 for filing this action, ECF No. [27] at 3, an email receipt reflecting costs in the

amount of $20.70 for summons issued by the Clerk of Court, ECF No. [27] at 4, two (2)

invoices for $40.00 each for service of the summons on the Defendants, ECF No. [27] at

5, and an invoice for $390.00 for Spanish interpreting services for a deposition, ECF No.

[27] at 7.

        The Defendants have not filed a response to the Plaintiff’s Bill of Costs and thus

have not objected to any of the costs sought by the Plaintiff.

        III.   ANALYSIS

        As stated above, the Parties’ Confidential Settlement Agreement provides that the

Plaintiff’s costs will be resolved by negotiated resolution or court order. Counsel for the

Plaintiff filed the Bill of Costs almost a month after the Court entered the Order approving

the FLSA Settlement and dismissing the case. Thus, it appears that the Parties were

unable to reach a negotiated resolution of the Plaintiff’s costs, and the Plaintiff seeks
                                               2
relief from this Court as stated in the Settlement Agreement. In addition, Federal Rule of

Civil Procedure 54(d)(1) provides that prevailing parties are entitled to costs, other than

attorney’s fees, “unless a federal statute, these rules, or a court order provides

otherwise.” Fed. R. Civ. P. 54(d)(1); see also Mathews v. Crosby, 480 F.3d 1265, 1276

(11th Cir. 2007). In furtherance of Rule 54(d), “there is a strong presumption that the

prevailing party will be awarded costs.” Mathews, 480 F.3d at 1276.

         However, 28 U.S.C. § 1920 permits a prevailing party to recover only the following

costs:

           (1) Fees of the clerk and marshal;

           (2) Fees for printed or electronically recorded transcripts necessarily
               obtained for use in the case;

           (3) Fees and disbursement for printing and witnesses;

           (4) Fees for exemplification and the costs of making copies of any
               materials where the copies are necessarily obtained for use in the
               case;

           (5) Docket fees under Section 1923 of [Title 28]; and

           (6) Compensation of court appointed experts, compensation of
               interpreters, and salaries, fees, expenses, and costs of special
               interpretation services under Section 1828 of [Title 28].

28 U.S.C. § 1920. Local Rule 7.3(a) governing motions for Attorney’s Fees and/or Non-

Taxable Expenses and Costs provides that a “. . . [a] party shall seek costs that are

taxable under 28 U.S.C. § 1920 by filing a bill of costs and supporting memorandum in

accordance with paragraph 7.3(c) below.” Id. A Court may not tax as costs any items not

authorized by statute. See E.E.O.C. v. W&O, Inc., 213 F.3d 600, 622 (11th Cir. 2000).

         Here, all of the costs sought to be recovered by the Plaintiff are expressly

permitted by § 1920. In addition, the Plaintiff has provided documentation to establish

that the costs sought were incurred by the Plaintiff in the prosecution of this action. As

                                                3
such, and given that there has been no objection filed by the Defendants, the

undersigned concludes that the Plaintiff is entitled to recover the entire $905.74 sought

in the Bill of Costs.

       IV. CONCLUSION

       Accordingly, it is hereby

       ORDERED AND ADJUDGED that the Plaintiff is hereby awarded costs sought in

the Plaintiff’s Bill of Costs in the amount of $905.74 against the Defendants. The

Defendants shall pay the Plaintiff the costs awarded herein within thirty (30) days from

the date of this Order.

       DONE AND ORDERED in Miami, Florida, in chambers, on December 4, 2018.



                                          _________________________________
                                          ANDREA M. SIMONTON
                                          CHIEF UNITED STATES MAGISTRATE JUDGE

Copies furnished to:

All counsel of record




                                             4
